UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4323



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOVANI ZAMORA, a/k/a Jovani Martinez Zamora,
a/k/a Jovani Betancourt Zamora, a/k/a Jovani
Martinez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-66)


Submitted:   May 14, 2003                  Decided:    June 20, 2003


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kyle William King, Asheville, North Carolina, for Appellant. Jerry
Wayne Miller, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jovani Martinez Zamora seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.         Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.          Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

      The district court entered its judgment on March 13, 2003; the

ten-day appeal period expired on March 27, 2003.         Zamora filed his

notice of appeal on April 3, 2003, after the ten-day period expired

but within the thirty-day excusable neglect period.            Because the

notice of appeal was filed within the excusable neglect period, we

remand the case to the district court for the court to determine

whether Zamora has shown excusable neglect or good cause warranting

an   extension   of   the   ten-day   appeal   period.   The   record,   as

supplemented, will then be returned to this court for further

consideration.




                                                                  REMANDED




                                      2